           Case 1:19-cr-00177-DAD-SKO Document 83 Filed 10/02/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00177-NONE-SKO
12                                Plaintiff,
13                          v.                          STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
14   (1) JOEL JUAREZ (aka JOEL JUAREZ-                  FINDINGS AND ORDER
     LOPEZ, aka WUILBER LOPEZ-
15   RODRIGUEZ, aka WILBERT LOPEZ-                      DATE: October 19, 2020
     RODRIGUEZ),                                        TIME: 1:00 p.m.
16   (2) DELFINA LEON FELIX, and                        COURT: Hon. Sheila K. Oberto
     (3) ERICK LOPEZ,
17
                                  Defendants.
18

19
            This case is set for status conference on October 19, 2020. On May 13, 2020, this Court issued
20
     General Order 618, which suspends all jury trials and extends the Courthouse closure in the Eastern
21
     District of California until further notice. This and previous General Orders were entered to address
22
     public health concerns related to COVID-19.
23
            Although the General Order addresses the district-wide health concern, the Supreme Court has
24
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
25
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
26
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
27
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
28
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00177-DAD-SKO Document 83 Filed 10/02/20 Page 2 of 4


 1 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 2 orally or in writing”).

 3          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 4 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 5 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 6 justice served by taking such action outweigh the best interest of the public and the defendant in a

 7 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 8 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 9 served by the granting of such continuance outweigh the best interests of the public and the defendant in
10 a speedy trial.” Id.

11          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

12 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

13 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

14 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

15 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

16 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

17 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

18 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

19 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

20          In light of the societal context created by the foregoing, this Court should consider the following

21 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

22 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

23 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

24 continuance must be “specifically limited in time”).

25                                                 STIPULATION

26          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

27 through defendant’s counsel of record, hereby stipulate as follows:

28          1.      By previous order, this matter was set for status on October 19, 2020.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00177-DAD-SKO Document 83 Filed 10/02/20 Page 3 of 4


 1         2.     By this stipulation, defendant now moves to continue the status conference until March 3,

 2 2021, and to exclude time between October 19, 2020, and March 3, 2021, under Local Code T4.

 3         3.     The parties agree and stipulate, and request that the Court find the following:

 4                a)      The government has represented that the discovery associated with this case is

 5         voluminous and includes hours of recordings from controlled purchases, tens of investigative

 6         reports, hundreds of pictures, and other evidence. This case was a lengthy narcotics

 7         investigation that lasted nearly a year. All of this discovery has been either produced directly to

 8         counsel and/or made available for inspection and copying.

 9                b)      Counsel for defendant desires additional time to consult with his client, review the

10         charges, conduct investigation and research, review discovery and discuss potential resolution of

11         the case.

12                c)      Counsel for defendant believes that failure to grant the above-requested

13         continuance would deny him/her the reasonable time necessary for effective preparation, taking

14         into account the exercise of due diligence.

15                d)      The government does not object to the continuance.

16                e)      Based on the above-stated findings, the ends of justice served by continuing the

17         case as requested outweigh the interest of the public and the defendant in a trial within the

18         original date prescribed by the Speedy Trial Act.

19                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20         et seq., within which trial must commence, the time period of October 19, 2020 to March 3,

21         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

22         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

23         of the Court’s finding that the ends of justice served by taking such action outweigh the best

24         interest of the public and the defendant in a speedy trial.

25 ///

26 ///
27 ///

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
              Case 1:19-cr-00177-DAD-SKO Document 83 Filed 10/02/20 Page 4 of 4


 1            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4            IT IS SO STIPULATED.

 5    Dated: October 1, 2020                                    MCGREGOR W. SCOTT
                                                                United States Attorney
 6

 7                                                              /s/ JEFFREY A. SPIVAK
                                                                JEFFREY A. SPIVAK
 8                                                              Assistant United States Attorney
 9
      Dated: October 1, 2020                                    /s/ Ryan Roth
10
                                                                Ryan Roth
11                                                              Counsel for Defendant
                                                                Joel Juarez
12

13
      Dated: October 1, 2020                                    /s/ Mark Coleman
14                                                              Mark Coleman
15                                                              Counsel for Defendant
                                                                Delfina Leon
16
      Dated: October 1, 2020                                    /s/ Monica Bermudez
17                                                              Monica Bermudez
                                                                Counsel for Defendant
18                                                              Erick Lopez
19

20
                                              FINDINGS AND ORDER
21

22 IT IS SO ORDERED.

23
     Dated:        October 2, 2020                                   /s/   Sheila K. Oberto             .
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT
